



Exhibit 10.4
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THOMAS ERMI
AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) dated as of August
30, 2019 (the “Effective Date”) by and between AgroFresh Solutions, Inc. (the
“Company”), and Thomas Ermi (“Executive”).
WHEREAS, the Company and Executive are parties to an Employment Agreement, dated
as of September 15, 2015 (the “Original Agreement”), and the parties desire to
make certain changes to the Original Agreement.
NOW THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree that the Original
Agreement is hereby amended, restated and superseded as set forth herein.
1.Term of Employment. Subject to the provisions of Section 7 of this Agreement,
Executive shall continue to be employed by the Company for a period commencing
on the Effective Date and ending on the day before the third anniversary of the
Effective Date (the “Employment Term”) on the terms and subject to the
conditions set forth in this Agreement; provided, however, that commencing with
the third anniversary of the Effective Date and on each anniversary thereafter
(each an “Extension Date”), the Employment Term shall be automatically extended
for an additional one-year period, unless the Company or Executive provides the
other party hereto 30 days prior written notice before the next Extension Date
that the Employment Term shall not be so extended.
2.Position.
a.During the Employment Term, Executive shall serve as Executive Vice President,
Secretary and General Counsel of the Company and will report to the Chief
Executive Officer of the Company. In such position, Executive shall have the
duties and authority commensurate with the position as shall be determined from
time to time by the Chief Executive Officer or the Board of Directors of the
Company (the “Board”) provided that his duties and authority will at all times
be commensurate with those of a general counsel of a company comparable to the
Company in the United States.
b.During the Employment Term, Executive will devote his full business time and
best efforts, in accordance with legal and regulatory requirements, to the
performance of Executive’s duties hereunder and will not engage in any other
business, profession or occupation for compensation or otherwise which would
conflict or interfere with the rendition of such services either directly or
indirectly, without the prior written consent of the Board; provided that
nothing herein shall preclude Executive, subject to the prior approval of the
Board, from accepting appointment to or continuing to serve on any board of
directors or trustees of any business corporation or any charitable
organization; provided in each case, and in the aggregate, that such activities
do not conflict or interfere with the performance of Executive’s duties
hereunder or conflict with Section 8.
3.Base Salary. During the Employment Term, the Company shall pay Executive a
base salary (the “Base Salary”) at the annual rate of not less than $354,000,
payable in regular installments in accordance with the Company’s usual payment
practices. Executive shall be entitled to annual reviews and increases in
Executive’s Base Salary, if any, as may be determined in the sole discretion of
the Compensation Committee





--------------------------------------------------------------------------------





of the Board (the “Compensation Committee”). The Executive’s Base Salary, as in
effect from time to time, may not be decreased at any time during the Employment
Term.
4.Incentive Compensation.
a.With respect to each full fiscal year during the Employment Term, Executive
shall be eligible to earn an annual bonus award (an “Annual Bonus”) payable in
cash with a target amount equal to 50% of Executive’s Base Salary (the
“Target”), based upon the achievement of performance objectives established by
the Compensation Committee each year. The “fiscal year” during the Employment
Term shall be equal to the calendar year unless otherwise established by the
Board in consultation with Executive. The performance objectives for payment of
the Annual Bonus shall be established in writing by the Compensation Committee,
on or before the end of the third month of the applicable fiscal year and shall
include performance metrics which enable the Executive to earn up to two times
the Target in the event certain performance conditions are met. Any Annual Bonus
earned for any calendar year shall be paid within the first 2 ½ months of the
immediately following calendar year.
b.The Executive shall be eligible for grants of restricted stock, options and
any other forms of incentive compensation during the Employment Term.
c.The Company may (i) cause the cancellation of any grants of restricted stock,
options and any other forms of incentive compensation during the Employment
Term, (ii) require reimbursement of the Equity Award or any additional grants of
restricted stock, options and any other forms of incentive compensation during
the Employment Term, and (iii) effect any other right of recoupment of equity or
other compensation provided under this Agreement or otherwise, in all respects
as to subclauses (i), (ii) and (iii) hereof, as required by and in accordance
with applicable law.
5.Employee Benefits.
a.        General. During the Employment Term, Executive shall be entitled to
participate in the Company’s employee benefit plans, as amended from time to
time, as in effect from time to time (collectively “Employee Benefits”), on the
same basis as those benefits are generally made available to other senior
executives of the Company.
b.    Life Insurance. During the Employment Term, the Company will provide
Executive life insurance covering at least 3 times his Base Salary.
c.        Tax Preparation and Financial Planning Expenses. During the Employment
Term, the Company shall reimburse the Executive up to $5,000 per calendar year
for annual tax preparation and financial planning expenses.
6.Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be reimbursed by the Company in accordance with Company policies.
7.Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time and for any reason; provided that
Executive will be required to give the Company at least 60 days advance written
notice of any resignation of Executive’s employment, subject to and in
accordance with the provisions of this Section 7. Notwithstanding any other
provision of this Agreement,





--------------------------------------------------------------------------------





subject to Sections 8, 9, 10, 11(f), 11(j), 11(m) and 11(o), the provisions of
this Section 7 shall exclusively govern Executive’s and the Company’s rights and
obligations related to termination of this Agreement and the rights and remedies
upon termination of employment with the Company and its affiliates.
a. By the Company For Cause or Resignation by the Executive without Good Reason.
(i)    The Employment Term and Executive’s employment hereunder may be
terminated by the Company for “Cause” (as defined below) and shall terminate
automatically upon Executive’s resignation without “Good Reason” (as defined
below), provided that Executive will be required to give the Company at least 60
days advance written notice of any such resignation, and provided further that
the Company may elect to waive such notice period and to pay Executive his Base
Salary then in effect and to continue his benefits during the portion of the
notice period that is waived in lieu of such notice.


(ii)For purposes of this Agreement “Cause” shall mean (A) Executive’s continued
failure to substantially perform Executive’s duties hereunder (other than as a
result of total or partial incapacity due to physical or mental illness) for a
period of 30 days following written notice by the Company to Executive of such
failure; provided that it is understood that this clause (A) shall not permit
the Company to terminate Executive’s employment for Cause because of
dissatisfaction with the quality of services provided by or disagreement with
the actions taken by Executive in the good faith performance of Executive’s
duties to the Company, (B) theft or embezzlement of Company property, (C)
Executive’s conviction of or plea of guilty or no contest to (x) a felony or (y)
a crime involving moral turpitude, (D) Executive’s willful malfeasance or
willful misconduct in connection with Executive’s duties hereunder or in
connection with any act or omission which is materially injurious to the
financial condition or business reputation of the Company or any of its
subsidiaries or affiliates, or (E) Executive’s material breach of any provisions
of this Agreement.
(iii)If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason, Executive shall be entitled to receive,
within 30 days following such termination with respect to (A)-(C) below, and at
such time, if any, as the Employee Benefits under (D) below become due in
accordance with the applicable terms thereof:
(A)the Base Salary through the date of termination, to the extent not already
paid;
(B)any Annual Bonus earned but unpaid as of the date of termination for any
previously completed fiscal year;
(C)reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with the Company policy prior to the date of Executive’s
termination; and
(D)such vested Employee Benefits, if any, as to which Executive may be entitled
under the employee benefit plans of the Company as described in Section 5(a)
(including, without limitation, any retirement benefits, medical, life insurance
or disability benefits, accrued but unpaid vacation or other benefits Executive
is entitled to pursuant to the terms of the applicable plans then in effect (the
amounts described in clauses (A) through (D) hereof being referred to as the
“Accrued Obligations”).





--------------------------------------------------------------------------------





Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 7(a)(iii), Executive shall have no further rights to any compensation or
any other benefits in the nature of severance or termination pay or in
connection with the termination of his employment. Notwithstanding the
foregoing, nothing in this Section 7(a) shall affect the Executive’s right to
any vested benefits under any employee benefit plans sponsored by the Company,
including but not limited to any retirement plans.
b.    Disability or Death.
(i)    The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform Executive’s duties (such incapacity is
hereinafter referred to as “Disability”); provided that a termination on the
basis of a Disability must occur within 90 days of the date when Executive is
subject to termination due to Disability. Any question as to the existence of
the Disability of Executive as to which Executive and the Company cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to Executive and the Company. If Executive and the Company cannot
agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Executive shall be final and conclusive for all purposes of the
Agreement.
(ii)    Upon termination of Executive’s employment hereunder for either
Disability or death, Executive or Executive’s estate (as the case may be) shall
be entitled to receive, at the times set forth in Section 7(a)(iii) hereof, the
Accrued Obligations.
Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7(b)(ii), Executive shall have no further
rights to any compensation or any other benefits in the nature of severance or
termination pay or in connection with the termination of his employment.
Notwithstanding the foregoing, nothing in this Section 7(b) shall affect the
Executive’s right to any vested benefits under any employee benefit plans
sponsored by the Company, including but not limited to any retirement plans.
c.     By the Company Without Cause or Resignation by Executive for Good Reason.
(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause or by Executive’s resignation for Good Reason.
(ii) If Executive’s employment is terminated by the Company without Cause (other
than by reason of death or Disability) or by Executive’s resignation for Good
Reason, Executive shall be entitled to receive:
(A)At the times set forth in Section 7(a)(iii) hereof, the Accrued Obligations;
(B)payment of an amount equal to 1.5 times the Base Salary in effect at the time
of termination, payable in equal installments in accordance with regular payroll
procedures





--------------------------------------------------------------------------------





established by the Company over a twelve month period beginning with the first
payroll date that occurs on or after the sixtieth (60th) day following the date
on which the Employment Term and Executive’s employment hereunder terminated;
(C)a pro rata portion of the Annual Bonus for the remainder of the calendar year
in which the Employment Term and Executive’s employment hereunder is terminated
calculated by taking the product of (a) Executive’s Annual Bonus that he would
have actually earned for the fiscal year in which the Employment Term and
Executive’s employment hereunder is terminated, had his employment with the
Company continued through the end of such calendar year (based upon the extent
to which the performance goals for the year are met, but without any exercise of
negative discretion), multiplied by (b) a fraction, the numerator of which is
the number of days during which Executive was employed by the Company in the
year in which the Employment Term and Executive’s employment hereunder is
terminated and the denominator of which is 365. The amount due under this
sub-paragraph (C), if any, shall be payable as and when the Annual Bonus would
have been payable to Executive had the Employment Term and Executive’s
employment hereunder not terminated; and
(D)if Executive elects continued coverage for himself or his eligible dependents
under any of the Company’s health plans pursuant to Section 4980B of the Code or
any comparable law (“COBRA”), for each month during which such coverage is in
effect (but not more than twelve (12) months), an amount equal to the difference
between the premium paid for such COBRA coverage and the premium charged by the
Company to an active employee for comparable coverage, which monthly amount
shall be payable over a 12 month period (or shorter period to the extent the
Executive elects COBRA coverage for less than 12 months), beginning with the
first payroll date that occurs on or after the sixtieth (60th) day following the
date on which the Employment Term and Executive’s employment hereunder
terminated.
(iii) For purposes of this Agreement, “Good Reason” shall mean (A) a material
failure of the Company to pay or cause to be paid Executive’s Base Salary or
Annual Bonus (if any) when due, (B) a material reduction in Executive’s Base
Salary or the Target for his Annual Bonus opportunity described in Section 4
herein, (C) a relocation of Executive’s primary work location that is more than
50 miles further from Executive’s residence on the Effective Date from the
Executive’s primary work location on the Effective Date, without written consent
of Executive, (D) a material reduction in Executive’s duties and
responsibilities as described in Section 2(a) of this Agreement, or (E) a
material breach by the Company of any of the terms of this Agreement (or any
other material written agreement between the Company and Executive); provided
that none of these events shall constitute Good Reason unless Executive’s
termination of employment for Good Reason occurs within 90 days following the
initial existence of one of the conditions specified in clauses (A) through (D)
above, the Executive provides the Company with written notice of the existence
of such condition within 60 days after the initial existence of the condition,
and the Company fails to remedy the condition within 30 days after its receipt
of such notice.
The payments and benefits described in subparagraphs 7(c)(ii)(B) - (D) above
shall be subject to and conditioned upon (1) Executive’s execution and delivery
of a valid and effective general release and waiver in such form as reasonably
provided by the Company to effectuate a valid release of claims (exempting any
claims to enforce Executive’s rights under this Agreement), which release shall
be provided to Executive





--------------------------------------------------------------------------------





reasonably promptly following the date of termination, and shall not impose any
additional restrictive covenants upon Executive’s activities following
termination, that becomes irrevocable within sixty (60) days of the date on
which the Employment Term and Executive’s employment hereunder terminates; and
(2) Executive’s continued compliance with his obligations under Sections 8 and 9
of this Agreement. Following Executive’s termination of employment by the
Company without Cause (other than by reason of Executive’s death or Disability)
or by Executive’s resignation for Good Reason, except as set forth in Section
7(c)(ii), and subject to Section 7(d), Executive shall have no further rights to
any compensation or any other benefits in the nature of severance or termination
pay or in connection with the termination of his employment. Notwithstanding the
foregoing, nothing in this Section 7(c) shall affect the Executive’s right to
any vested benefits under any employee benefit plans sponsored by the Company,
including but not limited to any retirement plans.


d.Reserved.


e.Election Not to Extend the Employment Term. In the event either party elects
not to extend the Employment Term by providing thirty (30) days’ written notice
prior to the end of the then-current term pursuant to Section 1, unless
Executive’s employment is earlier terminated pursuant to paragraphs (a), (b) or
(c) of this Section 7, Executive’s termination of employment hereunder (whether
or not Executive continues as an employee of the Company thereafter) shall be
deemed to occur on the close of business on the day immediately preceding the
next scheduled Extension Date. If Executive’s employment is terminated following
Executive’s election not to extend the Employment Term, Executive shall be
entitled to receive the Accrued Obligations. If the Company elects not to extend
the Employment Term, Executive shall be entitled to receive the severance
payments and benefits set forth in Section 7(c). The payments and benefits
described in this Section 7(e) shall be subject to and conditioned upon (1)
Executive’s execution and delivery of a valid and effective general release and
waiver, in such form as reasonably provided by the Company to effectuate a valid
release of claims (exempting any claims to enforce Executive’s rights under this
Agreement), which release shall be provided to Executive reasonably promptly
following the date of termination, and shall not impose any additional
restrictive covenants upon Executive’s activities following termination, that
becomes irrevocable within sixty (60) days of the date on which the Employment
Term and Executive’s employment hereunder terminates; and (2) Executive’s
continued compliance with his obligations under Sections 8 and 9 of this
Agreement. Following such termination of Executive’s employment hereunder as a
result either party’s election not to extend the Employment Term, except as set
forth in this Section 7(e), Executive shall have no further rights to any
compensation or any other benefits in the nature of severance or termination pay
or in connection with the termination of his employment. Notwithstanding the
foregoing, nothing in this Section 7(e) shall affect the Executive’s right to
any vested benefits under any employee benefit plans sponsored by the Company,
including, but not limited to, any retirement plans.


f.Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 11(h) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated.
g.Continuing Rights Under Equity Plan. Notwithstanding anything herein to the
contrary, upon a termination of employment, Executive’s rights and obligations
post-termination with respect to awards made under the Equity Plan shall be
determined in accordance with the Equity Plan and Section 4 hereof.





--------------------------------------------------------------------------------





h.Parachute Payments. Notwithstanding any other provision of this Agreement to
the contrary, to the extent that any payment or distribution of any type to or
for the Employee by the Company (or by any affiliate of the Company, any person
or entity who acquires ownership or effective control of the Company or
ownership of a substantial portion of the Company’s assets (within the meaning
of Section 280G of the Code and the regulations thereunder)), or any affiliate
of such person or entity, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the “Total
Payments”), is or will be subject to the excise tax imposed under Section 4999
of the Code (the “Excise Tax”), then the Total Payments shall be reduced (but
not below zero) if and to the extent that a reduction in the Total Payments
would result in the Employee retaining a larger amount, on an after-tax basis
(taking into account federal, state and local income taxes and the Excise Tax),
than if the Employee received the entire amount of such Total Payments. The
determination of whether the Total Payments shall be reduced and the amount of
such reduction shall be determined by an accounting firm selected by the
Employee and the Company, shall be paid for by the Company, and shall be final
and binding upon the Employee and the Company. The accounting firm’s decision as
to which of the Total Payments are to be reduced, if any, shall be made (A) only
from the Total Payments that the accounting firm determines reasonably may be
characterized as “parachute payments” under Section 280G of the Code; (B) only
from the Total Payments that are required to be made in cash, (C) only with
respect to any amounts that are not payable pursuant to a “nonqualified deferred
compensation plan” subject to Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”), until those payments have been reduced to zero, and
(D) in reverse chronological order, to the extent that any of the Total Payments
subject to reduction are made over time (e.g., in installments). In no event,
however, shall any of the Total Payments be reduced if and to the extent such
reduction would cause a violation of Section 409A or other applicable law.
8.Non-Competition.
a. Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and accordingly agrees as follows:
(i)    During his employment with the Company and, for a period of one year
following the date Executive ceases to be employed by the Company (the
“Restricted Period”), Executive will not, whether on Executive’s own behalf or
on behalf of or in conjunction with any person, company, business entity or
other organization engaged in a Competitive Business (as defined below),
directly or indirectly, solicit or assist in soliciting any business related to
a Competitive Business from any client or prospective client of the Company:
(A) with whom Executive had material personal contact or dealings on behalf of
the Company during the one year period preceding Executive’s termination of
employment;
(B) with whom employees reporting to Executive have had material personal
contact or dealings on behalf of the Company during the one-year period
immediately preceding Executive’s termination of employment; or
(C) for whom Executive had direct responsibility during the one-year period
immediately preceding Executive’s termination of employment.
(ii)     During the Restricted Period and within the Continents of North
America, South America, Africa, Europe, Asia, and Australia (the “Restricted
Territory”), which is the





--------------------------------------------------------------------------------





territory in which the Company does business and the Executive provides services
to the Company, Executive will not directly or indirectly:
(A) engage in a Competitive Business;
(B) enter the employ of, or render any services to, any person or entity (or any
division of any person or entity) who or which engages in a Competitive
Business; provided that Executive shall not be prohibited from rendering any
services to any entity that derives less than 10% of its revenues from a
Competitive Business (a “Permitted Company”), if such services or employment
relate solely to a business of the Permitted Company that does not relate to a
Competitive Business;
(C) acquire a financial interest in, or otherwise become actively involved with,
any Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant;
provided, however, this restriction will not apply to a Permitted Company, or
(D) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company and customers, clients, suppliers, partners, members or investors of the
Company.
(iii) For purposes of this Agreement, “Competitive Business” means the
development, manufacture, license, sale or provision of products or services in
the agricultural products industry and any other business in which the Company
or any of its subsidiaries engaged while the Executive was employed by the
Company.
(iv) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as a passive investment, securities of any
person engaged in a Competitive Business which is publicly traded on a national
or regional stock exchange or on the over-the-counter market if Executive (i) is
not a controlling person of, or a member of a Group which controls, such person
and (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such person.
(v) During the Restricted Period, Executive will not, whether on Executive’s own
behalf or on behalf of or in conjunction with any person, company, business
entity or other organization whatsoever, directly or indirectly:
(A)solicit or encourage any employee of the Company to leave the employment of
the Company; or
(B)hire any such employee who was employed by the Company as of the date of
Executive’s termination of employment with the Company or who left the
employment of the Company coincident with, or within six months prior to or
after, the termination of Executive’s employment with the Company.
(vi) During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Company any individual consultant
then under contract with the Company.





--------------------------------------------------------------------------------





b. The parties agree that the Restricted Period shall be tolled during the
pendency of any litigation or arbitration relating to the interpretation or
enforcement of the covenants set forth in this Section 8.
c. It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 8 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
9.Confidentiality; Inventions.
a. Confidentiality. During the Employment Term and thereafter, Executive will
not disclose or use for Executive’s own benefit or purposes or the benefit or
purposes of any other person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise other than the
Company, any trade secrets, or other confidential information or data of the
Company relating to the Company’s customers, development programs, costs,
marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans, or the
business and affairs of the Company generally; provided that the foregoing shall
not apply to information which is not unique to the Company or which is
generally known to the industry or the public other than as a result of
Executive’s breach of this covenant. Except as required by law, Executive will
not disclose to anyone, other than his immediate family, legal or financial
advisors or any subsequent employer, the contents of this Agreement. Executive
agrees that upon termination of Executive’s employment with the Company for any
reason, he will return to the Company immediately all memoranda, books, papers,
plans, information, letters and other data, and all copies thereof or therefrom,
in any way relating to the business of the Company, except that he may retain
personal notes, notebooks and diaries and personally owned books, reference
material or information of a similar nature, that do not contain confidential
information of the type described in the preceding sentence of this section.
Executive further agrees that he will not retain or use for Executive’s account
at any time any trade names, trademark or other proprietary business designation
used or owned in connection with the business of the Company.
b.Ownership of Inventions. Executive agrees that Executive will promptly make
full written disclosure to the Company, and hereby assigns to the Company, or
its designee, all of Executive’s right, title, and interest in and to any and
all creations, inventions or developments, whether or not patentable, which
Executive may solely or jointly conceive or develop or reduce to practice,
during the period of time Executive is in the employ of the Company
(collectively referred to as “the Company Inventions”), other than (and the
Company Inventions shall not include) any such creations, inventions or
developments which demonstrably bear no relationship whatsoever to the business
of the Company, or the application of technologies, ideas, or processes directly
or indirectly related to the business of the Company. For the avoidance of
doubt, the Company Inventions shall include any creations, inventions or
developments that relate directly or indirectly to a Competitive Business.
Executive further acknowledges that all original works of authorship which are
created or contributed to by Executive (solely or jointly with others) within
the scope of and during the period of Executive’s employment with the Company
(“the Company Copyrights”) are to be deemed “works made for hire,” as that term
is defined in the United States Copyright Act, and the copyright and all
intellectual





--------------------------------------------------------------------------------





property rights therein shall be the sole property of the Company. To the extent
any of such works are deemed not to be “works made for hire,” Executive hereby
assigns the copyright and all other intellectual property rights in such works
to the Company.
c. Contracts with the United States. Executive agrees to execute any licenses or
assignments of the Company Inventions or the Company Copyrights as required by
any contract between the Company and the United States or any of its agencies.
d.Further Assurances. Executive covenants to take all requested actions and
execute all requested documents to assist the Company, or its designee, at the
Company’s expense, in every way; consistent with applicable law, (1) to secure
the Company’s above rights in the Company Inventions and any of the Company’s
Copyrights, patents, mask work rights or other intellectual property rights
relating thereto in any and all countries, and (2) to pursue any patents or
registrations with respect thereto. This covenant shall survive the termination
of this Agreement. If the Company is unable for any reason, after reasonable
efforts, to secure Executive’s signature on any document for this purpose, then
Executive hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as Executive’s agent and attorney in fact, for
the limited purpose of acting for and in Executive’s behalf and stead to execute
such documents and to do all other lawfully permitted acts in connection with
the execution of such documents.
10.Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Sections 8 and 9 would be inadequate and, in recognition of this fact, Executive
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, the Company, without posting any bond, shall be entitled to
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available and in the event of a breach of Sections 8
and 9 shall be entitled to cease making any payments or providing any benefit
otherwise required by this Agreement.
11.Miscellaneous.
a.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to conflicts of laws
principles thereof. The parties agree to litigate any claims or disputes between
them or between Executive and any affiliate or employee of the Company,
including any dispute arising under or related to this Agreement, Executive’s
employment or termination of employment, Executive’s compensation or benefits,
and any other dispute between the parties, exclusively in the state or federal
courts located in the state of Executive’s primary place of business; provided,
however, that the Company may initiate a lawsuit in another state to the extent
the Company deems it necessary or desirable to enjoin a breach of this Agreement
by Executive. The parties hereby waive any objection to the personal
jurisdiction or venue of the state and federal courts located in the state of
Executive’s primary place of business, hereby submit to the personal
jurisdiction and venue of such courts, and waive the defense of inconvenient
forum and/or lack of personal jurisdiction.
b.Entire Agreement/Amendments. Except for the documents related to the Company
and its affiliates’ equity incentive plans, this Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company, there are no restrictions, agreements, promises, warranties, covenants
or undertakings between the parties with respect to the subject matter herein
other than those expressly set forth herein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.
This Agreement replaces and supersedes in its entirety the Original Agreement.





--------------------------------------------------------------------------------





c.No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
d.Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.


e.Assignment. This Agreement shall not be assignable by Executive. This
Agreement may be assigned by the Company to a person or entity which is an
affiliate or a successor in interest to substantially all of the business
operations of the Company. Upon such assignment, the rights and obligations of
the Company hereunder shall become the rights and obligations of such affiliate
or successor person or entity.
f.No Mitigation, No Offset. Executive will not be required to mitigate the
amount of any payment contemplated by Section 7, nor will any such payment be
reduced by any earnings Executive may receive from any other source. The
Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any set
off, counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others.
g.Successors; Binding Agreement; Survival. This Agreement shall inure to the
benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees. All
provisions of this Agreement shall survive the termination and/or expiration of
this Agreement and/or the termination of Executive’s employment with the Company
for any reason, including without limitation, the Company’s obligations under
Section 7 and the Executive’s obligations under Sections 8 and 9 above, to the
extent necessary to enable the parties to enforce their respective rights
hereunder.
h.Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
If to the Company:


510-530 Walnut Street, Suite 1350
Philadelphia,‎ PA‎ 19106
If to Executive:    
Executive’s address as reflected on the payroll records of the Company.
i. Executive Representation. Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the Company and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement or
other agreement or policy to which Executive is a party or otherwise bound.





--------------------------------------------------------------------------------





j. Cooperation. Following termination of Executive’s employment with the
Company, Executive shall provide his reasonable cooperation in connection with
any action or proceeding (or any appeal from any action or proceeding) which
relates to events occurring during Executive’s employment hereunder and the
Company agrees that it shall promptly reimburse Executive for his reasonable and
documented expenses in connection with his rendering assistance and/or
cooperation under this Section 11(j) upon his presentation of documentation for
such expenses. This provision shall survive any termination of this Agreement.
k.Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.


l. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.


m.Insurance. Notwithstanding anything to the contrary herein:
(i)All rights Executive has to indemnification as a director, officer or
fiduciary pursuant to any agreement, applicable statue, Company bylaws or
articles of organization as in effect from time to time shall not be impacted by
the provisions of this Agreement and all such rights, if any, shall survive the
termination and/or expiration of this Agreement and/or the termination of
Executive’s employment with the Company; and
(ii)So long as Executive is employed by the Company, and for a period of six (6)
years following Executive’s termination of employment, the Company agrees to
purchase and maintain insurance for Executive’s benefit, covering director,
officer and fiduciary liability on the same basis as active directors, officers
and/or fiduciaries, as applicable, of the Company.
n. Section 409A. The intent of the parties is that payments and benefits under
this Agreement comply with or are exempt from Section 409A and this Agreement
shall be interpreted and construed in a manner that establishes an exemption
from (or compliance with) the requirements of Section 409A. Any terms of this
Agreement that are undefined or ambiguous shall be interpreted in a manner that
complies with Section 409A to the extent necessary to comply with Section 409A.
Notwithstanding anything herein to the contrary, (i) if, on the date of
termination, the Executive is a “specified employee” as defined in Section 409A,
and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent any accelerated or additional tax under Section 409A, then the
Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Executive) until the date that is the first
business day of the seventh month following the date of termination (or the date
of Executive’s death, if earlier), and (ii) if any other payments of money or
other benefits due to the Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A, such payments or other
benefits shall be deferred if deferral will make such payment or other benefits
compliant under Section 409A, or otherwise such payment or other benefits shall
be restructured, to the extent possible, in a manner, reasonably determined by
the Company, that preserves the economic benefit and original intent thereof but
does not cause such an accelerated or additional tax. Notwithstanding anything
to the contrary herein, to the extent required by Section 409A, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of





--------------------------------------------------------------------------------





amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean separation
from service. Notwithstanding anything to the contrary herein, except to the
extent any expense, reimbursement or in-kind benefit provided pursuant to this
Agreement does not constitute a “deferral of compensation” within the meaning of
Section 409A (1) the amount of expenses eligible for reimbursement or in-kind
benefits provided to the Executive during any calendar year will not affect the
amount of expenses eligible for reimbursement or in-kind benefits provided to
the Executive in any other calendar year, (2) the reimbursements for expenses
for which the Executive is entitled to be reimbursed shall be made on or before
the last day of the calendar year following the calendar year in which the
applicable expense is incurred, and (3) the right to payment or reimbursement or
in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit. Each payment made under this Agreement shall be treated as a separate
payment and the right to a series of installment payments under this Agreement
is to be treated as a right to a series of separate payments. Notwithstanding
the foregoing, the Company does not make any representation to Executive that
the payments or benefits provided under this Agreement are exempt from, or
satisfy, the requirements of Section 409A, and the Company shall have no
liability or other obligation to indemnify or hold harmless Executive or any
beneficiary of Executive for any tax, additional tax, interest or penalties that
Executive or any beneficiary of Executive may incur in the event that any
provision of this Agreement, or any amendment or modification thereof, or any
other action taken with respect thereto, is deemed to violate any of the
requirements of Section 409A.


o. Costs and Expenses. If any action or proceeding is brought by either party
hereto seeking to collect any damages resulting from, or the injunction of any
action constituting, a breach of any of the terms or provisions of this
Agreement, then the party found to be at fault shall pay all reasonable costs
and attorneys’ fees of the other party.    


p. No Drafting Party. The Executive acknowledges that he has had an opportunity
to negotiate any and all of these provisions and no rule of construction shall
be used that would interpret any provision in favor of or against a party on the
basis of who drafted this Agreement.


q.     Jury Trial Waiver. TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH PARTY
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER
BASED IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR EXECUTIVE’S EMPLOYMENT BY THE COMPANY.
r.     Nondisparagement. At all times during the Employment Term and thereafter,
regardless of the reason for termination, Executive will not publicly disparage
the Company, the members of its Board and its senior executives, and its
products or services, and the Company will not, and will not permit the members
of the Board or its senior executives to, publicly disparage Executive. Nothing
contained herein shall apply to truthful testimony given by any persons in any
judicial or other governmental proceeding pursuant to subpoena or other legal
process.


*****







--------------------------------------------------------------------------------












--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
AgroFresh Solutions, Inc.


/s/ Nance K. Dicciani
By: Nance K. Dicciani
Title: Chair, BoD


/s/ Thomas Ermi
THOMAS ERMI
By: Thomas Ermi









